MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                              Jan 21 2020, 9:39 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
James A. Shoaf                                           Curtis T. Hill, Jr.
Columbus, Indiana                                        Attorney General of Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bruce Giggy,                                             January 21, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1108
        v.                                               Appeal from the
                                                         Bartholomew Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       James D. Worton, Judge
                                                         Trial Court Cause No.
                                                         03D01-1707-FC-3809



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1108 | January 21, 2020               Page 1 of 10
                                          Case Summary
[1]   Bruce Giggy pled guilty to three counts of Class C felony child molesting for

      fondling his nieces when they were younger, and the trial court imposed

      consecutive sentences totaling fourteen years and eight months, all to be served

      in the Indiana Department of Correction. Giggy now appeals, arguing that the

      trial court abused its discretion in sentencing him and that his sentence is

      inappropriate. We affirm.



                            Facts and Procedural History
[2]   In March 2017, C.P., who was twenty-six years old, and her sister S.P., who

      was eighteen years old, went to the Columbus Police Department to report that

      Giggy, their uncle, had fondled them when they were around nine or ten years

      old. They also reported that Giggy had fondled their cousin S.S., who was

      twenty-six years old.


[3]   The police interviewed several people, including Giggy. During his interview,

      Giggy admitted inappropriately touching his nieces’ exposed breasts and butts

      and exposing his erect penis (sometimes touching them with it) on multiple

      occasions when they spent the night at his house. Giggy explained that he

      didn’t think his nieces were awake when it happened and that he did it because

      he was “intrigued” by their “growth and development” and “aroused by the

      sneaking around . . . late at night.” Tr. p. 96. Giggy also talked about his

      granddaughter L.K., who at the time was fifteen years old. Giggy admitted


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1108 | January 21, 2020   Page 2 of 10
      fondling L.K. and putting his penis on her hand while she slept when she was

      around six years old. Id. at 117-18; Appellant’s App. Vol. II p. 26. Giggy said

      that several years after that, when L.K. was “thirteen maybe or fourteen” years

      old (2015-16), she had just taken a bath and was naked in a bedroom. Tr. p.

      104. Unknown to L.K., Giggy watched her, thinking to himself that she was

      “really growing up” and “very pretty.” Id. at 105.


[4]   In July 2017, the State charged Giggy, who by then was sixty-one years old,

      with five counts of Class C felony child molesting based on fondling: two

      counts for C.P. (1999), one count for S.P. (2008-09), one count for S.S. (2000),

      and one count for L.K. (2008).


[5]   In April 2018, the State and Giggy entered into a plea agreement under which

      Giggy pled guilty to three counts of Class C felony child molesting—one count

      for each niece (Counts 1, 2, and 4)—and the State dismissed the second count

      for C.P. (Count 3) and the count for L.K. (Count 5).1 Id. at 5. Sentencing was

      left to the discretion of the trial court.


[6]   At the sentencing hearing, several close friends and family members testified on

      Giggy’s behalf. According to their testimonies, Giggy—who had coached girls

      volleyball at the middle-school and high-school levels and mentored youth

      through his church—had been involved in the lives of “thousands of young

      people,” and what he did to his nieces was “far outside of his normal



      1
          The State agreed not to pursue Count 5 at L.K. and her mother’s request. Tr. pp. 68-69.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1108 | January 21, 2020              Page 3 of 10
character.” Id. at 27, 62. The victims then read their victim-impact statements.

S.S. explained that she did not come forward earlier because she was “willing to

put [her] own safety and needs below” the needs of Giggy’s family “for a very

long time.” Id. at 80-81. Also, she said that she didn’t think anyone would

believe her, since Giggy was “known as this devoted Christian in the

community.” Id. at 81. S.S. said that she felt “immense” guilt for not coming

forward sooner, because then she could have stopped it from happening to her

cousins. Id. Next, C.P. testified that Giggy and his wife “were almost like

second parents” to her and that it was “hard to look back on [her] childhood

and think of anything other than . . . these crimes.” Id. at 83. C.P. said that she

felt guilt for not coming forward earlier, because then she “could have saved”

her younger sister S.P. Id. at 84. However, C.P. said that the “most damaging”

part of the abuse was that it occurred at the hands of someone she “loved and

trusted.” Id. C.P. talked about the battles they will have to face for “the rest of

[their] lives” due to Giggy molesting them in their sleep when they didn’t have

“a chance to fight back.” Id. at 85. Finally, S.P. testified that Giggy put forth a

“carefully constructed mirage” that he was “trustworthy,” “kind,” and a “great

Christian man, with a very happy family” to cover up the molestations. Id. at

86. S.P. explained that for years she believed she was the only victim and that

she did not come forward earlier because she thought that nobody would

believe her. She concluded that “the hardest part [was] looking back on

childhood memories that relate to [Giggy]. Things that as a child, I didn’t see

anything unusual about, but now I see them clearly as sickening, predatory

tactics.” Id. at 87.
Court of Appeals of Indiana | Memorandum Decision 19A-CR-1108 | January 21, 2020   Page 4 of 10
[7]   Defense counsel conceded that there were two aggravators: the victims were

      less than twelve years old at the time of the molestations and Giggy violated a

      position of trust. Id. at 131 (“There’s absolutely no way that any sane

      individual could say that those aggravators aren’t proper.”). Defense counsel

      then argued that there were several mitigators, including that Giggy had no

      criminal history until this case and that the crimes were the result of

      circumstances unlikely to recur. Defense counsel asked the trial court to

      sentence Giggy to the advisory term of four years on each count, to be served

      consecutively, and to “divide that twelve years” between incarceration, home

      detention, and probation. Id. at 137.


[8]   The trial court identified three aggravators: (1) the victims were less than twelve

      years old at the time of the molestations; (2) Giggy was in a position of trust

      with the victims and betrayed that trust, which was “a very significant

      aggravator”; and (3) the harm, injury, loss, or damage suffered by the victims

      “was significant and greater than the elements necessary to prove the

      commission of the offense[s],” as the “emotional scars” relayed by the victims

      in their victim-impact statements are “very significant.” Id. at 144. The court

      identified one mitigator: Giggy did not have any criminal convictions until this

      case.2 The court sentenced Giggy to six years and eight months on Count 1,




      2
        Giggy argues that the trial court “failed to make a statement in support of its findings.” Appellant’s Br. p.
      17. While the trial court’s sentencing order just lists the aggravators and mitigator it found, it explained these
      findings at the sentencing hearing. This is enough. See Anderson v. State, 989 N.E.2d 823, 826 (Ind. Ct. App.
      2013) (“A trial court’s consideration of factors may be evidenced in either the written order or in an oral
      sentencing statement.”), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1108 | January 21, 2020                     Page 5 of 10
       four years on Count 2, and four years on Count 4. The court ordered the

       sentences to be served consecutively, for a total sentence of fourteen years and

       eight months, all to be served in the DOC.


[9]    Giggy now appeals his sentence.



                                  Discussion and Decision
                                       I. Abuse of Discretion
[10]   Giggy contends that the trial court abused its discretion by finding an improper

       aggravator and failing to find two mitigators. Sentencing decisions rest within

       the sound discretion of the trial court and are reviewed on appeal for an abuse

       of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on

       reh’g, 875 N.E.2d 218 (Ind. 2007).


[11]   Giggy first argues that the trial court erred by finding as an aggravator that the

       harm, injury, loss, or damage suffered by the victims was significant and greater

       than the elements necessary to prove the molestations because the record “is

       void of any facts supporting its finding that the victims in this case suffered

       harm, injury, loss, or damage more significant or greater than anticipated by the

       statute.” Appellant’s Br. p. 20. At sentencing, the victims read victim-impact

       statements in which they detailed the effects the molestations have had on

       them. They spoke at length about how their uncle gained their trust and then

       abused it. They spoke about the guilt they carried around for not coming

       forward sooner, because it might have prevented the others from being

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1108 | January 21, 2020   Page 6 of 10
       molested. And they spoke about keeping the abuse secret for so long because

       they didn’t want to break apart the family and because they didn’t think anyone

       would believe them due to Giggy being a Christian. Furthermore, as the State

       points out, Giggy admitted to more molestations than the victims remembered,

       as he only molested them when he thought they were asleep. The trial court

       did not abuse its discretion in finding this aggravator.


[12]   Giggy next argues that the trial court erred by not finding as mitigators that the

       crimes were the result of circumstances unlikely to recur and that he would

       respond affirmatively to probation and short-term imprisonment. Giggy asserts

       that the circumstances are unlikely to recur because it is doubtful that young

       family members will be left in his care again and because it has been “over ten

       (10) years since the last crime occurred.” Appellant’s Br. p. 17. He asserts that

       he would respond well to probation and short-term imprisonment based on “his

       character.” Id. at 18. According to the record, Giggy spent years molesting his

       family members and creating the image that he was a good and trustworthy

       person so that he could continue the molestations. While Giggy admitted to

       the molestations, it was only years later when the victims went to the police.

       Although Giggy did not admit to any recent molestations, he did admit to

       watching L.K. when she was naked as recently as 2016. Moreover, at the time

       of sentencing, L.K.’s mother (Giggy’s daughter) was pregnant with her fifth

       child. Thus, it is possible that Giggy could have access to more children. Giggy

       has failed to show that these mitigators are both significant and clearly




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1108 | January 21, 2020   Page 7 of 10
       supported by the record. See Anglemyer, 868 N.E.2d at 493. The trial court did

       not abuse its discretion in sentencing Giggy.


                                   II. Inappropriate Sentence
[13]   Giggy also contends that his sentence of fourteen years and eight months, all to

       be served in the DOC, is inappropriate and asks us to “modify [it] to include a

       suspended portion as a community correction placement.” Appellant’s Br. p.

       27. Indiana Appellate Rule 7(B) provides that an appellate court “may revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, the Court finds that the sentence is inappropriate in light of the nature

       of the offense and the character of the offender.” “Whether a sentence is

       inappropriate ultimately turns on the culpability of the defendant, the severity

       of the crime, the damage done to others, and a myriad of other factors that

       come to light in a given case.” Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct.

       App. 2014) (citing Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

       2008)). Because we generally defer to the judgment of trial courts in sentencing

       matters, defendants have the burden of persuading us that their sentences are

       inappropriate. Schaaf v. State, 54 N.E.3d 1041, 1044-45 (Ind. Ct. App. 2016).


[14]   The sentencing range for a Class C felony is two to eight years, with an

       advisory sentence of four years. Ind. Code § 35-50-2-6(a). As such, Giggy was

       facing as many as twenty-four years in prison. The trial court sentenced him to

       six years and eight months on Count 1 and the advisory sentence of four years




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1108 | January 21, 2020   Page 8 of 10
       on Counts 2 and 4. The court ordered the sentences to be served consecutively,

       for a total sentence of fourteen years and eight months to be served in the DOC.


[15]   There is nothing about Giggy’s offenses that requires a revision of his sentence.

       Giggy admitted molesting his nieces on several occasions between 1999 and

       2008. Giggy gained the trust of his nieces, becoming their favorite uncle and

       like a second parent to them. He then molested his nieces when he thought

       they were asleep, rubbing their exposed breasts and butts and placing his erect

       penis on them. His nieces were awake on some of these occasions but kept the

       abuse secret for many years.


[16]   There are indeed redeeming aspects to Giggy’s character. He did not have any

       convictions until this case, he was a college graduate who was gainfully

       employed, he admitted to the molestations during his first interview with the

       police, and he pled guilty, sparing his nieces (and his family) the trauma of

       going through a trial. In addition, his close friends and children spoke very

       fondly of him, claiming that his actions were totally out of character for him.

       The reason this appeared out of character for Giggy is because he created the

       impression that he was a good person who could be trusted. Meanwhile,

       behind closed doors at night, he subjected his nieces to a series of molestations

       because he liked the thrill of sneaking around and was “intrigued” by their

       “growth and development.” Even though the molestations Giggy admitted to

       occurred between 1999 and 2008, he also admitted watching his naked

       granddaughter as recently as 2016. Giggy has failed to persuade us that his



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1108 | January 21, 2020   Page 9 of 10
       sentence of fourteen years and eight months, all served in the DOC, is

       inappropriate.


[17]   Affirmed.


       Najam, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1108 | January 21, 2020   Page 10 of 10